Citation Nr: 9927919	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-08 386	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for subacute peripheral 
neuropathy as a result of exposure to Agent Orange.

2.  Entitlement to service connection for soft tissue sarcoma 
as a result of exposure to Agent Orange.  

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for chloracne as a result of exposure to Agent 
Orange.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel
INTRODUCTION

The veteran had active service from June 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Fort Harrison, 
Montana, regional office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The veteran has not submitted medical evidence to show 
that he currently has or has ever had subacute peripheral 
neuropathy.  

2.  The veteran has not submitted medical evidence to show 
that he currently has or has ever had soft tissue sarcoma.  

3.  Entitlement to service connection for the residuals of 
exposure to Agent Orange, including chloracne, was denied in 
a May 1982 rating decision on the basis that the evidence did 
not show the current existence of chloracne; the veteran did 
not appeal this decision following receipt of notice thereof.  

4.  The evidence received since May 1982 consists of private 
and VA medical records dated from 1972 to 1998, but does not 
go to show that the veteran currently has or has ever had 
chloracne.  It is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for subacute peripheral neuropathy as a result of exposure to 
Agent Orange is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  
2.  The veteran's claim for entitlement to service connection 
for soft tissue sarcoma as a result of exposure to Agent 
Orange is not well grounded.  38 U.S.C.A. § 5107 (West 1991). 

3.  The May 1982 rating decision is final; the evidence 
submitted since May 1982 is not new and material, and the 
claim is not reopened.  38 U.S.C.§ 4005 (1976); 38 C.F.R. 
§ 19.153 (1981); currently 38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.105(a), 3.156(a) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The veteran contends that he has developed subacute 
peripheral neuropathy and soft tissue sarcoma as a result of 
exposure to Agent Orange during active service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected even though there is no record of such 
disease during service; chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of the tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases listed at § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Competent evidence of the existence of a chronic disease in 
service or within the applicable presumption period, and 
present manifestations of the same disease are required to 
show chronicity.  In order to show continuity of 
symptomatology, there must be medical evidence of a current 
disability, evidence that the condition was noted in service 
or the presumption period, evidence of post-service 
continuity of symptomatology, and medical, or in some 
circumstances, lay evidence of a nexus between the current 
disability and the post-service symptomatology.  A claim that 
fails to demonstrate this evidence of either chronicity or 
continuity may not be well grounded.  Savage v. Gober, 10 
Vet. App. 488 (1997).

The veteran's Form DD 214 states that he had service in 
Vietnam from December 1969 to December 1970.  

A review of the veteran's service medical records is negative 
for any evidence of subacute peripheral neuropathy or soft 
tissue sarcoma.  His separation examination stated that the 
examination of the veteran's skin, his neurological 
examination, and the examination of the upper extremities and 
lower extremities were normal.  

The post service medical records are also negative for 
evidence of subacute peripheral neuropathy or soft tissue 
sarcoma.  The veteran was seen in February 1981 for a VA 
examination in conjunction with his complaints of exposure to 
Agent Orange.  This examination was negative for evidence of 
the claimed disabilities.  

The claims folder contains private medical records and 
additional VA treatment records dated from 1972 to 1995.  
These records show consistent treatment for multiple lipomas.  
However, they are completely negative for evidence or a 
diagnosis of subacute peripheral neuropathy or soft tissue 
sarcoma.  

The veteran was afforded a VA Agent Orange examination in 
November 1998.  He gave a history of transient upper 
extremity numbness.  He said that he would experience 
intermittent numbness of his hands which would resolve with 
shaking.  It did not seem to be positional, or to depend on 
other aspects.  On examination, there were multiple lipoma of 
the skin.  Neuropathy was not noted on the neurological 
examination.  The assessments did not include either soft 
tissue sarcoma or subacute peripheral neuropathy.  

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for subacute peripheral neuropathy.  The veteran 
has not submitted any evidence to show that this disability 
manifested either during service or within one year of his 
return from Vietnam.  Furthermore, he has not submitted any 
evidence to show a diagnosis of this disability at any time 
after discharge, and the November 1998 VA examination was 
negative for subacute peripheral neuropathy.  Therefore, as 
the veteran has not submitted evidence of subacute peripheral 
neuropathy within the presumptive period, or evidence of a 
current diagnosis of this disability, his claim is not well 
grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

Similarly, the Board finds that the veteran has not submitted 
evidence of a well grounded claim for soft tissue sarcoma.  
He has not submitted evidence of a current diagnosis of this 
disability, and he has not submitted evidence to show that he 
has ever had this disability.  The medical records do show 
treatment for lipoma on many occasions.  However, they have 
never been diagnosed as any form of a soft tissue sarcoma, 
and entitlement to service connection for lipoma was denied 
in a September 1994 rating decision.  The November 1998 VA 
examination was negative for a soft tissue sarcoma.  
Therefore, as there is no evidence to show a current 
diagnosis of a soft tissue sarcoma, or to show that the 
veteran has ever had a soft tissue sarcoma, his claim is not 
well grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

New and Material

The veteran contends that he has submitted new and material 
evidence to reopen his claim for entitlement to service 
connection for chloracne.  

The veteran was denied entitlement to service connection for 
the residuals of Agent Orange to include chloracne in a May 
1982 rating decision.  He was notified of this decision and 
provided with his appellate rights in a June 1982 letter.  
The veteran did not submit a Notice of Disagreement with this 
decision within one year of receipt of the letter.  
Therefore, the May 1982 decision is final, and is not subject 
to revision on the same factual basis.  38 U.S.C.§ 4005 
(1976); 38 C.F.R. § 19.153 (1981); currently 38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.105(a), 
3.156(a) (1998). 

If new and material evidence is submitted regarding a claim 
which has previously been denied, then the claim can be 
reopened and reviewed.  38 U.S.C.A. § 5108. New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 
(1993).  The Court has reviewed and upheld the standards 
regarding the issue of finality.  Reyes v. Brown, 7 Vet. App. 
113 (1994).
The Court has held that with regard to petitions to reopen 
previously and finally disallowed claims, VA must conduct a 
three-part analysis.  First, it must be considered whether 
the evidence submitted is "new and material" under 
38 C.F.R. § 3.156(a).  Second, if VA finds the evidence is 
"new and material" immediately upon reopening it must 
determine whether the claim is well grounded, based upon all 
of the evidence, presuming its credibility.  Third, if the 
claim is well grounded, the VA is to proceed to the merits, 
but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) had been fulfilled.  Elkins v. West, 12 
Vet. App. 209 (1999) (en banc); see also Winters v. West, 12 
Vet. App. 203 (1999) (en banc).

With respect to the issue of reopened claims, the Court held, 
even assuming that newly presented evidence was material, a 
reopened claim could be denied in the clear absence from the 
total record of a required element of a well-grounded claim.  
Winters, 12 Vet. App. 203 (1999) (citing Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  

The evidence considered by the May 1982 rating decision which 
denied entitlement to service connection for chloracne 
included the veteran's service medical records, as well as a 
February 1981 VA Agent Orange examination and VA treatment 
and hospital records from 1981 and 1982.  The decision stated 
that service connection for the residuals of exposure to 
Agent Orange was denied because the only known residual, 
chloracne, was not shown in the service medical records or on 
the most current VA examination.  

The evidence received since the May 1982 rating decision 
includes both private and VA treatment records dated from 
1972 to 1995, as well as the report of a VA examination 
conducted in November 1998.  After careful review of this 
evidence, the Board finds that it is not material.  

The evidence received since May 1982 still does not show that 
the veteran has ever had chloracne, and he has not submitted 
evidence of a current diagnosis of this disability.  VA 
treatment records from May 1984 show that the veteran was 
seen for a rash over his body.  The cause was unknown.  VA 
treatment records dated from November 1991 to April 1992 also 
show treatment for a rash.  This was believed caused by an 
allergy to tetracycline, and there was no diagnosis of 
chloracne.  The November 1998 VA examination did not include 
a finding of chloracne, and chloracne was not included as 
part of the assessment.  The May 1982 rating decision denied 
entitlement to service connection for chloracne on the basis 
that there was no evidence to show that the veteran had that 
disability, and the additional evidence submitted since May 
1982 does not go to show that the veteran currently has the 
disability.  In essence, none of the newly submitted evidence 
is so significant that it must be considered to fairly decide 
the merits of the claim, and since it is not new and 
material, the veteran's claim may not be reopened.  


ORDER

Entitlement to service connection for subacute peripheral 
neuropathy as a result of exposure to Agent Orange is denied.

Entitlement to service connection for soft tissue sarcoma as 
a result of exposure to Agent Orange is denied. 

New and material evidence to reopen the veteran's claim for 
entitlement to service connection for chloracne as a result 
of exposure to Agent Orange has not been submitted; the 
veteran's claim is denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

